                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA

BARBARA F.,                                              )
                                                         )
                        PLAINTIFF,                       )
                                                         )
vs.                                                      )       CASE NO. 18-CV-455-FHM
                                                         )
Andrew M. Saul,1 Commissioner of                         )
Social Security,                                         )
                                                         )
                                Defendant.               )

                                      OPINION AND ORDER

        Plaintiff, BARBARA F., seeks judicial review of a decision of the Commissioner of

the Social Security Administration denying disability benefits.2 In accordance with 28

U.S.C. § 636(c)(1) & (3), the parties have consented to proceed before a United States

Magistrate Judge.

                                        Standard of Review

        The role of the court in reviewing the decision of the Commissioner under 42 U.S.C.

§ 405(g) is limited to a determination of whether the decision is supported by substantial

evidence and whether the decision contains a sufficient basis to determine that the

Commissioner has applied the correct legal standards. See Briggs ex rel. Briggs v.

Massanari, 248 F.3d 1235, 1237 (10th Cir. 2001); Winfrey v. Chater, 92 F.3d 1017 (10th


        1
           Effective June 17, 2019, Andrew M. Saul is the Commissioner of the Social Security
Administration. Pursuant to Federal Rule of Civil Procedure 25(d), Commissioner Saul should be
substituted as the defendant in this action. No further action need be taken to continue this suit by
reason of the last sentence of the Social Security Act, 42 U.S.C. § 405(g).
        2
          Plaintiff Barbara F.’s application was denied initially and upon reconsideration. After remand
from the Appeals Council, a second hearing before an Administrative Law Judge (ALJ) John W. Belcher
was held May 11, 2017. By decision dated September 19, 2017, the ALJ entered the findings which
are the subject of this appeal. The Appeals Council denied Plaintiff’s request for review on July 2, 2018.
The decision of the Appeals Council represents the Commissioner's final decision for purposes of
further appeal. 20 C.F.R. §§ 404.981, 416.1481.
Cir. 1996); Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027, 1028 (10th

Cir. 1994). Substantial evidence is more than a scintilla, less than a preponderance, and

is such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion. Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed.2d

842 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). The

court may neither reweigh the evidence nor substitute its judgment for that of the

Commissioner. Casias v. Secretary of Health & Human Servs., 993 F.2d 799, 800 (10th

Cir. 1991). Even if the court would have reached a different conclusion, if supported by

substantial evidence, the Commissioner’s decision stands. Hamilton v. Secretary of Health

& Human Servs., 961 F.2d 1495 (10th Cir. 1992).

                                            Background

       Plaintiff was 63 years old on the alleged date of onset of disability and 67 on the date

of the denial decision. Plaintiff has her Bachelor’s degree in history and her past work

experience includes utilization repair technician. Plaintiff claims to have become disabled

as of April 8, 20143 due to neuropathy, problems with her left wrist, depression, and

anxiety. [Dkt. 13, p. 1].

                                        The ALJ’s Decision

       The ALJ found that Plaintiff has severe impairments relating to brain aneurysm, left

arm fracture, and neuropathy of the feet. [R. 17]. The ALJ determined that Plaintiff has the

residual functional capacity to perform light exertional work and is able to lift and/or carry,

push and/or push (sic) 20 pounds occasionally and 10 pounds frequently, stand and/or walk



       3
           Plaintiff amended her alleged onset date from October 5, 2013 to April 8, 2014. [R. 40, 68].

                                                   2
for 20 minutes at one time, and up to 2 hours in an 8-hour workday, sit for about 6-8 hours

out of an 8-hour workday, frequently finger, handle, and feel with the left hand. [R. 20].

The ALJ determined that Plaintiff was able to perform her past relevant work as a utilization

repair technician. [R. 31]. Therefore, the ALJ found that Plaintiff was not disabled as

defined by the Social Security Act. [R. 31]. The case was thus decided at step 4 of the

five-step evaluative sequence for determining whether Plaintiff is disabled. See Williams

v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988) (discussing five steps in detail).

                                   Plaintiff’s Allegations

        Plaintiff asserts that the ALJ failed to: 1) properly consider the medical opinions;

2) properly consider Plaintiff’s allegations; and 3) properly consider Plaintiff’s mental

impairments. [Dkt. 13, p. 4].

                                          Analysis

                                     Medical Opinions

        Plaintiff argues that the ALJ failed to properly consider the opinions of consultative

examiners, Drs. Carroll and DeLaughter, and treating physician, Dr. Saizow. [Dkt. 13, p.

5-6].

                                       Dr. DeLaughter

        Plaintiff contends that the ALJ’s RFC assessment acts as a rejection of Dr.

DeLaughter’s stand/walk limitation. Further, the ALJ failed to explain why he rejected some

of Dr. DeLaughter’s restrictions while adopting others. [Dkt. 13, p. 6].

        Consultative examiner, Harold Zane DeLaughter, D.O., examined Plaintiff on

September 12, 2015. [R. 644-649]. Plaintiff reported that she had been having problems



                                              3
with her feet for twenty years with the pain steadily worsening. Plaintiff indicated that she

sought treatment for her feet the previous year and was advised she had arthritis and

neuropathy. Medications did not help. [R. 644]. Dr. DeLaughter noted that Plaintiff was

cooperative, speech was one hundred percent intelligible, and thought processes appeared

normal. Plaintiff could move all extremities well; grip strength and great toe strength was

equal bilaterally and rated 5/5. Plaintiff had full range of motion in her spine. Finger to

thumb opposition was adequate; fine tactile manipulation of objects was normal; straight

leg raises were negative bilaterally in seated and supine positions. Toe and heel walking

was normal but painful bilaterally. [R. 645]. On September 12, 2015, Dr. DeLaughter also

completed a Medical Source Statement (Physical) opining that Plaintiff could lift/carry up

to ten pounds frequently; sit for 5 hours without interruption and 7 hours total in an 8-hour

work day; stand one hour without interruption and two hours in an 8-hour work day; walk

one hour without interruption and walk one hour total in an 8-hour work day. [R. 650-51].

Dr. DeLaughter identified Plaintiff’s foot pain and small stature as support for his lift/carry

limitations. [R. 650].

       The ALJ gave the opinion of Dr. DeLaughter some weight noting he performed an

extensive physical examination and prepared a medical source statement showing Plaintiff

had the RFC for limited range of sedentary exertion with additional nonexertional

limitations. The ALJ did not adopt Dr. DeLaughter’s more restrictive lift/carry limitations

noting Plaintiff’s activities included shopping, traveling independently, using public

transportation, climbing steps at a reasonable pace, preparing simple meals, feeding

herself, personal hygiene, sorting, handling, and using papers/files. [R. 655]. The ALJ

noted that while Dr. DeLaughter’s limitations were more restrictive than the ALJ’s RFC

                                              4
assessment, there were similarities regarding standing and/or walking, as well as the

feeling/manipulation limitations. [R. 31].

       Contrary to Plaintiff’s claim, there is not a significant difference between the

stand/walk limitation outlined in the ALJ’s RFC assessment (20 minutes at one time and

up to two hours in an 8-hour workday) and Dr. DeLaughter’s stand/walk limitation (stand

one hour without interruption and two hours in an 8-hour work day; walk one hour without

interruption and walk one hour total in an 8-hour work day). Further, Dr. DeLaughter

determined Plaintiff had normal grip and great toe strength bilaterally; ability to move all

extremities well; normal fine tactile manipulation; ability to effectively oppose thumbs to

fingertips; manipulate small objects, effectively grasp small hand tools; normal heel/toe

walking; and stable, independent gait. [R. 27, 649]. The court finds the ALJ reasonably

considered Dr. DeLaughter’s opinion and provided appropriate reasons supported by the

record for the weight given to his opinion.

                                            Dr. Saizow

       Plaintiff argues that the ALJ erred by giving the simple conclusory statement, “[t]he

opinion ‘is inconsistent with the totality of the medical evidence,’” as support in rejecting the

opinion of treating physician, Ron Saizow, M.D. [Dkt. 13, p. 6]. Plaintiff contends that

given Dr. Saizow’s functional limitations, she cannot perform the standing and walking

required for light work. [Dkt. 13, p. 6].

       Dr. Saizow, examined Plaintiff on April 15, 2014, concerning burning and tingling

pain in both feet. Plaintiff reported that standing and walking increased her pain. Dr.

Saizow opined Plaintiff had peripheral neuropathy in her feet and prescribed medication.

On May 5, 2015, Dr. Saizow completed a Medical Source Opinion of Residual Functional

                                                5
Capacity indicating that Plaintiff could stand/walk less than two hours and lift/carry less than

ten pounds during an 8-hour workday. Medical findings noted to support Dr. Saizow’s

assessment was “painful neuropathy.”            [R. 535].    Dr. Saizow also completed a

Handicapped Parking Placard Application on May 5, 2015, noting Plaintiff was severely

limited in her ability to walk due to painful neuropathy. [R. 536].

       The ALJ gave little weight to the opinion of Dr. Saizow as to Plaintiff’s ability to lift

and/or carry less than ten pounds, and stand and/or walk less than two hours in an 8-hour

workday because it is inconsistent with the totality of the evidence. [R. 31] The ALJ noted

Dr. Saizow’s findings of April 2014 that Plaintiff had intact touch and pinprick sensation

bilaterally in the feet; negative Babinski, and normal Achilles reflexes. Examination in May

2014 indicated pulses were palpable in both feet and monofilament testing was normal

bilaterally. Sensation to pinprick/light touch was diminished in the right and left medial foot.

[R. 24-25]. Consultative EMG/NCV studies performed in August 2015 revealed normal

nerve conduction studies in the bilateral upper and lower extremities without evidence of

entrapment syndrome or neuropathy. [R. 27]. The court finds that the ALJ’s evaluation of

the medical reports of Dr. Saizow was proper and is supported by substantial evidence.

                                          Dr. Carroll

       Plaintiff argues that the ALJ erred by failing to include Dr. Carroll’s manipulative

limitations in the RFC assessment or give any reasons for rejecting such limitations. [Dkt.

13, p. 5]. “It is the ALJ's duty to give consideration to all the medical opinions in the record.

He must also discuss the weight he assigns to such opinions,” including the opinions of

state agency medical consultants. Keyes–Zachary v. Astrue, 695 F.3d 1156, 1161 (10th

Cir.2012) (citations omitted).

                                               6
       Consultative examiner, Nick Lee Carroll, D.O., examined Plaintiff on May 31, 2014.

[R. 507-513]. [R. 23-24]. Plaintiff reported that she had difficulty concentrating, memory

impairment, and left hand pain and weakness. Plaintiff advised that her difficulty with

concentration had been developing since she was diagnosed with a brain aneurysm in

October 2014. She also fractured her left wrist in October 2013. [R. 507]. Dr. Carroll

noted that Plaintiff had mild sensory loss in feet bilaterally; grip strength was 4+/5 right, 3-/5

left; great toe strength was equal bilaterally and rated 5/5. There were no signs of

upper/lower motor neuron defect. Plaintiff’s was able to heel/toe walk; range of motion of

her spine was without defect; straight leg raise was negative in supine positions. A boney

prominence in the medial left wrist compartment was appreciated. Plaintiff was alert and

oriented times three; mood congruent, affect normal; thought processes non-tangential.

Plaintiff answered questions appropriately and with minimal hesitation. Plaintiff’s gait was

stable with normal speed and stability, and no limp was present. Dr. Carroll opined that

Plaintiff had mild cognitive tracking delay; short term memory loss so stated by Plaintiff; left

wrist/hand weakness secondary to trauma; major depression; and generalized anxiety. [R.

508]. Further, Plaintiff was unable to oppose the thumb to fingertips, manipulate small

objects, and effectively grasp tools with her left hand. [R. 512].

       Although the ALJ failed to state in the decision the weight he gave the opinion of Dr.

Carroll, he provided a very thorough discussion of the medical evidence which included the

opinions of Drs. Carroll and DeLaughter and specifically noted their inconsistency

concerning Plaintiff’s manipulative limitations. [R. 23-24, 27-28]. The ALJ also noted x-

rays taken in 2013 revealed a minimally displaced transverse fracture of the distal left


                                                7
radius, as well as x-rays in October 2015 which revealed subacute impacted fracture

involving distal left radius with dorsal angulation. [R. 24, 28]. The detailed discussions

demonstrate the ALJ’s consideration of the medical evidence. Plaintiff’s own testimony

indicated that she was able to sweep, mop, wash dishes, and do laundry. [R. 21]. Plaintiff

also reported that she attended doll club, [R. 337], walked for transportation, [R. 336], drove

a vehicle, [R. 72, 336], ran errands, shopped, and utilized the library. [R. 83, 89-90, 334,

336-37, 616]. Her condition did not affect her ability to lift, squat, bend, stand, reach, walk,

sit, or kneel. [R. 338].

       The Tenth Circuit has held that an RFC determination is sufficient if supported by

a proper narrative statement, a thorough review of the medical evidence, a description of

the claimant’s own report, and a discussion of the activities the Plaintiff engaged in after

the relevant time period. See Hendron v. Colvin, 767 F.3d 951, 954-55 (10th Cir. 2014).

Similarly, the ALJ in this case reviewed the evidence, described Plaintiff’s testimony, and

discussed both the medical facts and Plaintiff’s daily activities. [R. 21-28]. The ALJ’s

reasoning, and the support for that reasoning, is readily apparent. The court finds the RFC

assessment is supported by substantial evidence and should not be disturbed.

                                         Credibility

       Plaintiff also argues that the ALJ did not properly consider her subjective complaints

and symptoms such as her inability to be on her feet for very long; problems using her left

hand; and depression and anxiety cause problems with concentration and being around a

lot of people. [Dkt. 13, p. 7]. “Credibility determinations are peculiarly the province of the

finder of fact, and [the court] will not upset such determinations when supported by

substantial evidence. However, findings as to credibility should be closely and affirmatively

                                               8
linked to substantial evidence and not just a conclusion in the guise of findings.” Hackett

v. Barnhart, 395 F.3d 1168, 1173 (10th Cir. 2005)(citation, brackets, and internal quotation

marks omitted).

       The ALJ reduced Plaintiff’s credibility because of numerous inconsistencies

regarding her physical limitations and the objective medical evidence. Records from Family

and Children’s Services indicate Plaintiff’s mood and anxiety might improve with low stress

employment. [R. 610]. In October 2013 records show that Plaintiff had a brain aneurysm.

A lumbar puncture was recommended to definitively rule out subarachnoid hemorrhage

which Plaintiff refused stating she had worked in the medical field and did not want that

procedure. Despite giving assurance she would follow up with her primary care physician,

Plaintiff did not. [R. 30, 425-529]. Further Plaintiff was not compliant with followup

orthopedic treatment for left wrist fracture. [R. 30, 484]. The ALJ also noted that Plaintiff’s

activities of daily living are not limited to the extent one would expect given the complaints

of disabling symptoms and limitations. Plaintiff testified that she showers, dresses, and

prepares food in the morning. During the day, Plaintiff reads, watches television, browses

and talks to friends on the computer. Plaintiff is able to prepare simple meals that do not

require her to chop or open cans. She takes breaks while cleaning her house, does

laundry twice a week, leaves her home two to three times daily, shops in stores and on the

computer, goes to the library every couple of weeks, and goes to her doll club meetings.

She also has no problems getting along with authority figures. [R. 30].

       The court finds that the ALJ performed an adequate credibility analysis. The ALJ

cited numerous grounds, tied to the evidence, for the credibility finding, including Plaintiff’s

inconsistent statements about her activities and her functional limitations. [R. 30]. The ALJ

                                               9
thus properly linked his credibility finding to the record, therefore, the court finds no reason

to deviate from the general rule to accord deference to the ALJ’s credibility determination.

                                         Mental Impairments

       Plaintiff argues that the ALJ erred by failing to include mental limitations in the RFC

assessment. Plaintiff contends that although the ALJ found Plaintiff’s mental impairments

caused mild limitations at step two, no mental activities4 were mentioned in his RFC

assessment. [Dkt. 13, p. 9-10].

       In a social security disability or Supplemental Security Income (SSI) case, an

administrative law judge (ALJ) must evaluate the effect of a claimant’s mental impairments

on her ability to work using a “special technique” prescribed by the Commissioner’s

regulations. 20 C.F.R. §§ 404.1520a(b)-(d), 416.920a(b)-(d).                       At step two of the

Commissioner’s five-step analysis, this special technique requires the ALJ to determine

whether the mental impairment is “severe” or “not severe.”                         Id. §§ 404.1520a(d),

416.920a(d). But the regulations also instruct that even if the ALJ determines that a

claimant’s medically determinable mental impairments are “not severe,” he must further

consider and discuss them as part of his residual functional capacity (RFC) analysis at step

four. See id. §§ 404.1545(a)(2), 416.945(a)(2). In assessing the claimant’s RFC, the ALJ

must consider the combined effect of all of the claimant’s medically determinable

impairments, whether severe or not severe. See 20 C.F.R. §§ 404.1545(a)(2),

416.945(a)(2). The Commissioner’s procedures do not permit the ALJ to simply rely on his

finding of non-severity as a substitute for a proper RFC analysis. See Social Security



       4
           Plaintiff mistakenly stated “activities” as opposed to “limitations.”

                                                     10
Ruling (SSR) 96-8p, 1996 WL 374184, at *4 (July 2, 1996) (noting that criteria used at

steps two and three of the analysis to evaluate mental impairments are “not an RFC

assessment,” and that “[t]he mental RFC assessment used at steps 4 and 5 of the

sequential evaluation process requires a more detailed assessment by itemizing various

functions contained in the broad categories found in paragraphs B and C of the adult

mental disorders listings in 12.00 of the Listing of Impairments, and summarized on the

[Psychiatric Review Technique Form].”). Most importantly, the ALJ’s “RFC assessment

must include a narrative discussion describing how the evidence supports each conclusion,

citing specific medical facts . . . and nonmedical evidence.” Id. at *7.

       At step two, the ALJ found Plaintiff’s medically determinable mental impairments of

organic brain syndrome and affective disorder did not cause more than a minimal limitation

in Plaintiff’s ability to perform basic mental work activities and were therefore non-severe.

[R. 18]. In assessing Plaintiff’s RFC, the ALJ noted Plaintiff sought mental health treatment

and pharmacological management at Family and Children’s Services in April 2014 for

complaints of depression and anxiety. Record evidence from May 2014 indicates Plaintiff

presented with pleasant mood and congruent affect. She had positive eye contact,

coherent speech, and was medication compliant. [R. 614]. In September 2014 Plaintiff

loved the change to her medication, sleep was improved, and headaches and anxiety were

less. February 2015 examination showed that Plaintiff was to continue with her current

medication. Plaintiff reported that her mood and anxiety might improve with a low stress

job. [R. 18]. In December 2015 Plaintiff was compliant with her medication and it was

helping with depression and anxiety. [R. 18-19]. The ALJ also noted Plaintiff reported that

the root of her anxiety and depression was due to financial trouble. [R. 18-19, 25-26].

                                             11
       The ALJ also indicated that the state Disability Determination Service (DDS) medical

consultants found Plaintiff’s depression and anxiety were nonsevere and did not cause any

limitations to activities of daily living, social functioning, concentration, persistence or pace,

and there was no repeated episodes of decompensation, each of extended duration,

according to the “B” criteria. The ALJ specifically noted that state agency medical and

psychological consultants are highly qualified physicians and psychologists who are experts

in the evaluation of the medical issues in disability claims under the Social Security Act

which requires him to give their opinions appropriate consideration. [R. 29]. The ALJ gave

the DDS consultants great weight as Plaintiff does have some mild limitations in the “B”

criteria of the listings. [R. 30].

       The ALJ provided an adequate discussion and properly considered Plaintiff’s mental

limitations in assessing her RFC. Accordingly, the court sees no error in the ALJ’s residual

functional capacity determination.




                                               12
                                    CONCLUSION

      The court finds that the ALJ evaluated the record in accordance with the legal

standards established by the Commissioner and the courts. The court further finds there

is substantial evidence in the record to support the ALJ’s decision. Accordingly, the

decision of the Commissioner finding Plaintiff not disabled is AFFIRMED.

      SO ORDERED this 6th day of September, 2019.




                                          13
